Vanderburgh, J.
The trial court found that Clark & Co., who acted as defendant’s agents in the sale of the property in question, had no authority from the defendant to make the contract of sale to enforce which this action is brought. The contract, by its terms, purported to bind the defendant to convey the land for the consideration of $1,400, — one-half cash, and the balance to be paid in one and two years, with interest. The evidence in respect to the price and terms of sale authorized by the defendant is conflicting. The evidence on his part tended to show that a sale was authorized by him on the condition that the purchaser should pay $1,400, and assume a mortgage *370upon the lot for $225, not yet due, the existence of which the agents were notified of. This was not the contract made. The argument to be drawn from the fact that, in his letter repudiating or refusing to recognize the sale, he did not deny the agency of Clark & Co., was a proper one to be addressed to the trial court, upon the question of the weight and value of his testimony; but the evidence in his behalf was clearly sufficient to support the finding and decision of the court upon the evidence, and there are no other questions presented by the record.
Order affirmed.